           Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 1 of 10




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
      FRANK TAYLOR,
 7                                                          CASE NO. 2:21-cv-00640-RAJ-BAT
                                 Plaintiff,
 8                                                          PROTECTIVE ORDER
              v.
 9
      ALLSTATE FIRE & CASUALTY
      INSURANCE COMPANY,
10
                                 Defendant.
11
             Pursuant to the parties’ Stipulation (Dkt. 14), it is hereby ORDERED that the following
12
     provisions shall govern the parties’ production of confidential, propriety, or private information
13
     in this case:
14
     1.      PURPOSES AND LIMITATIONS
15
             Discovery in this action is likely to involve production of confidential, proprietary, or
16
     private information for which special protection may be warranted. Accordingly, the parties
17
     have stipulated to and petitioned the court to enter this Protective Order. (Dkt. 14). The
18
     parties acknowledge that this agreement is consistent with LCR 26(c). Id. It does not confer
19
     blanket protection on all disclosures or responses to discovery, the protection it affords from
20
     public disclosure and use extends only to the limited information or items that are entitled to
21
     confidential treatment under the applicable legal principles, and it does not presumptively entitle
22
     parties to file confidential information under seal.
23




     PROTECTIVE ORDER - 1
           Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 2 of 10




 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4                  (a) Allstate’s Casualty Claim Handling Manual; and

 5                  (b) Allstate’s Claim Operations Manual.

 6   3.     SCOPE

 7          The protections conferred by this agreement cover not only confidential material (as

 8   defined above), but also (1) any information copied or extracted from confidential material; (2)

 9   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

10   conversations, or presentations by parties or their counsel that might reveal confidential material.

11   However, the protections conferred by this agreement do not cover information that is in

12   the public domain or becomes part of the public domain through trial or otherwise.

13   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

14          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

15   or produced by another party or by a non-party in connection with this case only for prosecuting,

16   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

17   the categories of persons and under the conditions described in this agreement. Confidential

18   material must be stored and maintained by a receiving party at a location and in a secure manner

19   that ensures that access is limited to the persons authorized under this agreement.

20          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

21   ordered by the court or permitted in writing by the designating party, a receiving party may

22   disclose any confidential material only to:

23




     PROTECTIVE ORDER - 2
           Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 3 of 10




 1                  (a)      the receiving party’s counsel of record in this action, as well as employees

 2   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 3                  (b)      the officers, directors, and employees (including in house counsel) of the

 4   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 5   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 6   designated;

 7                  (c)      experts and consultants to whom disclosure is reasonably necessary for

 8   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 9   A);

10                  (d)      the court, court personnel, and court reporters and their staff;

11                  (e)      copy or imaging services retained by counsel to assist in the duplication of

12   confidential material, provided that counsel for the party retaining the copy or imaging service

13   instructs the service not to disclose any confidential material to third parties and to immediately

14   return all originals and copies of any confidential material;

15                  (f)      during their depositions, witnesses in the action to whom disclosure is

16   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

17   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

18   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

19   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

20   under this agreement;

21                  (g)      the author or recipient of a document containing the information or a

22   custodian or other person who otherwise possessed or knew the information.

23




     PROTECTIVE ORDER - 3
           Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 4 of 10




 1          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 2   referencing such material in court filings, the filing party shall confer with the designating party,

 3   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 4   remove the confidential designation, whether the document can be redacted, or whether a motion

 5   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 6   designating party must identify the basis for sealing the specific confidential information at issue,

 7   and the filing party shall include this basis in its motion to seal, along with any objection to

 8   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

 9   followed and the standards that will be applied when a party seeks permission from the court to

10   file material under seal. A party who seeks to maintain the confidentiality of its information

11   must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

12   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

13   in accordance with the strong presumption of public access to the Court’s files.

14   5.     DESIGNATING PROTECTED MATERIAL

15          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

16   or non-party that designates information or items for protection under this agreement must take

17   care to limit any such designation to specific material that qualifies under the appropriate

18   standards. The designating party must designate for protection only those parts of material,

19   documents, items, or oral or written communications that qualify, so that other portions of the

20   material, documents, items, or communications for which protection is not warranted are not

21   swept unjustifiably within the ambit of this agreement.

22          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

23   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to




     PROTECTIVE ORDER - 4
           Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 5 of 10




 1   unnecessarily encumber or delay the case development process or to impose unnecessary

 2   expenses and burdens on other parties) expose the designating party to sanctions.

 3           If it comes to a designating party’s attention that information or items that it designated

 4   for protection do not qualify for protection, the designating party must promptly notify all other

 5   parties that it is withdrawing the mistaken designation.

 6           5.2     Manner and Timing of Designations. Except as otherwise provided in this

 7   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 8   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 9   be clearly so designated before or when the material is disclosed or produced.

10                   (a)     Information in documentary form: (e.g., paper or electronic documents

11   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

12   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

13   contains confidential material. If only a portion or portions of the material on a page qualifies for

14   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

15   making appropriate markings in the margins).

16                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

17   and any participating non-parties must identify on the record, during the deposition or other

18   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

19   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

20   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

21   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

22   confidential information at trial, the issue should be addressed during the pre-trial conference.

23




     PROTECTIVE ORDER - 5
           Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 6 of 10




 1                  (c)     Other tangible items: the producing party must affix in a prominent place

 2   on the exterior of the container or containers in which the information or item is stored the word

 3   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 4   the producing party, to the extent practicable, shall identify the protected portion(s).

 5          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 6   designate qualified information or items does not, standing alone, waive the designating party’s

 7   right to secure protection under this agreement for such material. Upon timely correction of a

 8   designation, the receiving party must make reasonable efforts to ensure that the material is

 9   treated in accordance with the provisions of this agreement.

10   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

11          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

12   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

13   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

14   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

15   challenge a confidentiality designation by electing not to mount a challenge promptly after the

16   original designation is disclosed.

17          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

18   regarding confidential designations without court involvement. Any motion regarding

19   confidential designations or for a protective order must include a certification, in the motion or in

20   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

21   conference with other affected parties in an effort to resolve the dispute without court action.

22   The certification must list the date, manner, and participants to the conference. A good faith

23   effort to confer requires a face-to-face meeting or a telephone conference.




     PROTECTIVE ORDER - 6
           Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 7 of 10




 1          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 2   intervention, the designating party may file and serve a motion to retain confidentiality under

 3   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 5   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 6   other parties) may expose the challenging party to sanctions. All parties shall continue to

 7   maintain the material in question as confidential until the court rules on the challenge.

 8   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
 9
            If a party is served with a subpoena or a court order issued in other litigation that compels
10
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
11
     party must:
12
                    (a) promptly notify the designating party in writing and include a copy of the
13
     subpoena or court order;
14
                    (b) promptly notify in writing the party who caused the subpoena or order to
15
     issue in the other litigation that some or all of the material covered by the subpoena or order is
16
     subject to this agreement. Such notification shall include a copy of this agreement; and
17
                    (c) cooperate with respect to all reasonable procedures sought to be pursued
18
     by the designating party whose confidential material may be affected.
19
     8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
21
     material to any person or in any circumstance not authorized under this agreement, the receiving
22
     party must immediately (a) notify in writing the designating party of the unauthorized
23
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,



     PROTECTIVE ORDER - 7
           Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 8 of 10




 1   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 2   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

 3   Agreement to Be Bound” that is attached hereto as Exhibit A.

 4   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
 5
            When a producing party gives notice to receiving parties that certain inadvertently
 6
     produced material is subject to a claim of privilege or other protection, the obligations of the
 7
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 8
     provision is not intended to modify whatever procedure may be established in an e-discovery
 9
     order or agreement that provides for production without prior privilege review. The parties
10
     agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
11
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
12
            Within 60 days after the termination of this action, including all appeals, each receiving
13
     party must return all confidential material to the producing party, including all copies, extracts
14
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
15
     destruction.
16
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
17
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
18
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
19
     work product, even if such materials contain confidential material.
20
            The confidentiality obligations imposed by this agreement shall remain in effect until a
21
     designating party agrees otherwise in writing or a court orders otherwise.
22
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
23
     any documents in this proceeding shall not, for the purposes of this proceeding or any other



     PROTECTIVE ORDER - 8
           Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 9 of 10




 1   federal or state proceeding, constitute a waiver by the producing party of any privilege applicable

 2   to those documents, including the attorney-client privilege, attorney work-product protection, or

 3   any other privilege or protection recognized by law.

 4          DATED this 31st day of August, 2021.

 5

 6                                                          A
                                                            BRIAN A. TSUCHIDA
 7                                                          United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     PROTECTIVE ORDER - 9
          Case 2:21-cv-00640-RAJ-BAT Document 15 Filed 08/31/21 Page 10 of 10




 1                                              EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, ____________________________________________ [print or type full name], of

 4   _____________________________________________________ [print or type full address],

 5   declare under penalty of perjury that I have read in its entirety and understand the foregoing

 6   Stipulated Protective Order that was issued by the United States District Court for the Western

 7   District of Washington on ________________ [date] in the case of Taylor v. Allstate Fire and

 8   Casualty Insurance Company, Case No. 2:21-cv-00640-RAJ-BAT, I agree to comply with and to

 9   be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge

10   that failure to so comply could expose me to sanctions and punishment in the nature of contempt.

11   I solemnly promise that I will not disclose in any manner any information or item that is subject

12   to this Stipulated Protective Order to any person or entity except in strict compliance with the

13   provisions of this Order.

14          I further agree to submit to the jurisdiction of the United States District Court for the

15   Western District of Washington for the purpose of enforcing the terms of this Stipulated

16   Protective Order, even if such enforcement proceedings occur after termination of this action.

17   Date: _______________________

18   City and State where sworn and signed: _____________________

19   Printed name: ________________________

20   Signature: ___________________________

21

22

23




     PROTECTIVE ORDER - 10
